UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): April 27, 2011 ABAXIS, INC. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3240 Whipple Road, Union City, CA 94587 (Address of principal executive offices) Registrant’s telephone number, including area code: (510) 675-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Fiscal 2012 Base Salary and Target Bonus On April 27, 2011, the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of Abaxis, Inc. (the “Company”) approved, and the Board ratified, the following fiscal 2012 base salaries for the following named executive officers effective May 1, 2011: (i) Clinton H. Severson, Chairman of the Board, President and Chief Executive Officer, $375,000; (ii) Alberto R. Santa Ines, Chief Financial Officer and Vice President of Finance, $208,000; (iii) Vladimir E. Ostoich, Ph.D., Vice President of Government Affairs and Vice President of Marketing for the Pacific Rim, $218,000; (iv) Kenneth P. Aron, Ph.D., Chief Technical Officer, $218,000; and (v) Donald Wood, Chief Operations Officer, $208,000.These base salaries remain unchanged from fiscal 2011 base salaries. On the same date, the Committee approved and the Board ratified the fiscal 2012 target bonus levels for executive officers, which also remain unchanged from fiscal 2011.The officers named above will be eligible for a fiscal 2012 bonus with a participation rate as follows: (i) Clinton H. Severson, 140% of base salary; (ii) Alberto R. Santa Ines, 144% of base salary; (iii) Donald Wood, 144% of base salary; (iv) Vladimir E. Ostoich, Ph.D., 138% of base salary; and (v) Kenneth P. Aron, Ph.D., 138% of base salary (each, a “Target Bonus”). A bonus will be earned only if the Company achieves 90% or more of one or more of its pre-established quarterly net sales and/or pre-tax income goals during fiscal 2012.Payment of the Target Bonus, as identified above, is equally weighted at 50% for achievement of the Company’s quarterly net sales performance goal and 50% for achievement of the Company’s quarterly pre-tax income performance goal.If the Company was to achieve 90% or more, but less than 100%, of only one performance goal, the payout would be limited to 25% of the Target Bonus.The Target Bonus will be earned by named executive officers if at least 100% of both net sales and pre-tax income performance goals are achieved.The maximum bonus payout is capped at 200% of the Target Bonus, provided the Company achieves greater than 133% of at least one of its two performance goals.If earned, a bonus payment will be paid quarterly at a rate of 15% for first quarter, 25% the second and third quarters, and 35% for the fourth quarter. . 1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 3, 2011 ABAXIS, INC. By: /s/ Alberto R. Santa Ines Alberto R. Santa Ines Vice President, Finance and Chief Financial Officer 2.
